DETAILED ACTION

EXAMINER’S AMENDMENT
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by a telephone call from Ryan Davis (Reg. No. 68,412) on 2/25/2022.
The application has been amended as follows:

Please replace claim 15 with:
15. (Currently Amended) A system, the system comprising:
an authentication provider implemented through:
one or more processors coupled to one or more memory; and
at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the one or more processors to: 
store a claim describing an attribute associated with a user identity along with a confirmation of the claim, the confirmation of the claim originating from an authority for the attribute that is independent from the user, 
receive a request to authenticate the user identity to a service provider, wherein authentication requires that the user identity has the attribute, 

generate a communication attesting that the user identity has the attribute based on the biometric data, the behavioral data, the contextual data, or the combination thereof, and 
send the communication attesting that the user identity has the attributeor the authority for the attribute.

2.	This office action is in response to amendment filed on Feb. 09, 2022. Claims 1, 3, 8, 10, 13, 15, and 17 have been amended. No claim has been canceled. No new claim has been added. Claims 1-20 have been presented. Claims 1-20 are pending.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
4. 	Applicant’s arguments/remarks filed on 02/09/2022 are persuasive thus, the application is in condition to be allowed. 
5.	Regarding the rejection of the claims under 35 U.S.C. 101 software per se in view of proper amendments are persuasive as the rejection of the claims under 35 U.S.C. 101 software per se are withdrawn. Therefore, the rejection of the claims under 35 U.S.C. 101 software per se are withdrawn by the examiner.
6.	Applicant arguments on pages 8-11 of applicant’s remarks regarding the rejection of the claims under 35 U.S.C. 101 Alice in view of proper amendments/arguments are persuasive as the rejection of the claims under 35 U.S.C. 101 Alice are withdrawn. Therefore, the rejection of the claims under 35 U.S.C. 101 Alice are withdrawn by the examiner.
7.	Applicant arguments on pages 13-15 of applicant’s remarks regarding the rejection of the claims under 35 U.S.C. 102/103 in view of applicant’s proper amendments/arguments are persuasive as the rejection of the claims under 35 U.S.C. 102/103 are withdrawn. Therefore, the rejection of the claims under 35 U.S.C. 102/103 are withdrawn by the examiner. 

Allowable Subject Matter
8. 	Independent claims 1, 8, and 15 are allowed over prior art of record. Dependent claims 2-7, 9-14, and 16-20 depend on the above-mentioned independent claims 1, 8, and 15 are allowed by virtue of its dependency. 

Examiner’s Statement of Reasons for Allowance
9.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 11, and 17 are allowed in view of the prior art.
The closest prior art of Carretero et al. (2018 IEEE Acesss) discloses European eID solution, a purely federated identity system that aims to serve almost 500 million people and that could be extended in midterm also to eID companies (Carretero, abstract), and Brown et al. (US Publication No. 2019/0173873) discloses an identity-related request on a user certificate system associated with a user identity document repository by storing identity verification documents on a user identity document repository associated with a user certificate system the prior art taken alone or in combination fails to teach or suggest receive a request to authenticate the user identity to a service provider, wherein authentication requires that the user identity has the attribute; gather, in response to receiving the request to authenticate the user identity to a service provider, biometric data associated with the user, behavioral data associated with the user, contextual data associated with the user, or a combination thereof, generate a communication attesting that the user identity has the attribute based on the biometric data, the behavioral data, the contextual data, or the combination thereof, and send the communication attesting that the user identity has the attribute, in combination with the rest of the claim 1 limitations.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. Therefore, claim 1 considered to be allowable. Independent claims 8 and 15 recite similar limitations as claim 1 above.
Dependent claims 2-7, 9-14, and 16-20 depend upon the above-mentioned allowed independent claims 1, 8, and 15 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

10.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shahidzadeh et al. US 11,250,530 disclosing authenticating a consumer based access control for identity information that  involve receiving at an identity organization a request for registration and verification of the identity information and configuring a specific user selected policy for notification and authorization of such identity requests of a desired (or intended) identity service (or plurality of services) associated with the targeted user identification.
Asghar et al. 2018 IEEE International Conference on Communications (ICC), "PRIMA: Privacy-Preserving Identity and Access Management at Internet-Scale", disclosing PRIMA, a universal credential-based authentication system for supporting federated identity management in a privacy-preserving manner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437